On March 28, 1996, it was ordered, adjudged and decreed that for the offense of Deliberate Homicide, a felony, the defendant is sentenced to Montana State Prison for a period of fifty (50) years. It is further ordered, adjudged and decreed that, pursuant to Section 46-18-221, MCA, for the use of a weapon in the commission of an offense, the defendant is sentenced to Montana State Prison for a period often (10) years. The foregoing sentences shall run consecutively to each other. The Court recommends the defendant be ineligible for parole consideration until he has entered and successfully completed the following programs: criminal thinking errors/moral reconation therapy; anger management; and chemical dependency treatment. The defendant is granted 122 days’ credit for time served prior to sentencing.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present per phone conference call and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed without prejudice.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal